Citation Nr: 0500006	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  98-02 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for a right knee 
disorder.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for pathology of the 
ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that determination, the RO denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, a right knee disorder, and a 
psychiatric disorder manifested by post-traumatic stress 
disorder (PTSD), and denied his applications to reopen 
previously denied claims of service connection for pathology 
of the ears and a cervical spine disorder.  The veteran 
disagreed and this appeal ensued.  

By an April 2002 rating decision, the RO granted service 
connection for adjustment disorder with mixed anxiety and 
depressed mood (claimed as PTSD).  The grant of service 
connection represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (Board cannot possess jurisdiction over an 
issue where a rating decision constituted a full award of the 
benefit sought on appeal).  In a statement received by the 
Board in November 2003, the veteran withdrew his appeal of 
the denial of service connection for a cervical spine 
disorder.  Therefore, the issues for appellate review are as 
listed on the title page of this document.  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A chronic bilateral hearing loss was not evident during 
service or until many years thereafter and was not caused by 
any in-service event.

2.  Service connection for pathology of the ears was denied 
by the RO in an October 1982 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

3.  Since the October 1982 decision denying service 
connection for pathology of the ears, the additional 
evidence, not previously considered, is cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  The October 1982 rating decision denying service 
connection for pathology of the ears is final; the additional 
evidence submitted subsequent to October 1982 is not new and 
material; the claim for service connection for this 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

There are no issues as to provisions of forms or instructions 
for applying for the benefits sought.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  The 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO has provided the veteran with the appropriate notice 
for compliance with the VCAA.  It notified the veteran of the 
requirements necessary to establish his claims in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished two letters, 
the first was undated and the second was dated in November 
2001, providing notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the veteran was expected to 
provide.  In addition, the RO asked the veteran to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect was harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA and private treatment records, statements from the 
appellant, and documents received on multiple occasions from 
the appellant and his representative.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded a 
VA examination during the course of this claim and had the 
opportunity for a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

Reopening of Ear Pathology Claim

Service connection for pathology of the ears was previously 
denied by the RO in an October 1982 rating decision.  The 
veteran was notified of the decision, but did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(regulatory changes to section 3.156 mandated by the VCAA are 
not applicable to the present case).  

Evidence of record at the time of the prior denial in October 
1982 included the service medical records that showed no 
complaint of an ear abnormality at entry upon active duty.  
He complained of right ear pain in June 1972 when he stated 
that the pain was below his right ear, in his throat.  It was 
noted that a few weeks earlier, he had had pain in the left 
ear.  Examination showed the ears to be clear.  The 
impression was post nasal drip.  On examination for 
separation from service, clinical evaluation of the ears was 
normal.  

Evidence submitted in connection with the veteran's 
application to reopen his claim for service connection for 
pathology of the ears includes VA outpatient treatment 
records that show that the veteran was evaluated for hearing 
aids and given other treatment for ear complaints, but there 
is no indication of record that any ear complaints are 
related to the veteran's period of active duty.  The evidence 
submitted by the veteran consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the condition is service connected.  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

Evidence also includes testimony given by the veteran at two 
hearings on appeal, in June 1998 and before the undersigned 
in May 2004.  While he gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed ear pathology, it is noted that as a 
layperson he is not competent to give an opinion that 
requires medical knowledge, such as an opinion regarding a 
medical diagnosis or the explanation of the etiology of a 
medical disorder.  Such testimony in and of itself is not 
sufficient to reopen a previously denied claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for 
pathology of the ears is denied.  

Hearing Loss 

Regarding the claim for service connection for bilateral 
hearing loss, it is noted that In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
In addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2003).  

Review of the service medical records shows that on 
examination for entry upon active duty the veteran was 
afforded an audiometric evaluation.  At that time, pure tone 
thresholds showed the veteran's organic hearing acuity to be 
as follows:  

Hertz
500
1000
2000
4000
Right ear
5
5
5
5
Left ear
30
10
10
15

Service medical records show no complaints or manifestations 
of hearing loss.  On examination for separation from service 
pure tone thresholds showed the veteran's organic hearing 
acuity to be as follows:  

Hertz
500
1000
2000
3000
4000
6000
Right 
ear
5
5
5
5
5
5
Left ear
15
5
5
5
5
5

VA and private outpatient records, dated from the early 
1990's to 2003, show treatment for various disabilities, 
including diabetes mellitus, hypertension, psychiatric 
disability and hearing loss.  Sensorineural hearing loss is 
first shown in a report dated in 2002.  Additional records, 
dated in 2003, include an audiometric assessment that showed 
that the veteran had sloping normal to mild sensorineural 
hearing loss in the right ear and sloping normal to moderate 
sensorineural hearing loss in the left ear.  Otoscopic 
evaluation showed that there was no apparent abnormality of 
either ear.  The diagnosis was sensorineural hearing loss.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better.  38 C.F.R. § 3.385 (2003).  

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 dB to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record shows that the veteran exhibited a mild hearing 
loss of his left ear at the time he entered service.  This 
loss had apparently resolved by the time he was evaluated for 
separation from service when his hearing acuity was shown to 
be well within normal limits.  A bilateral sensorineural 
hearing loss was not demonstrated until many years after his 
separation from active duty and is not shown to be related in 
any way with service.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and the development of his 
hearing loss, it is noted that as a layperson he is not 
competent to give an opinion requiring medical knowledge, such 
as the etiology of a current hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no indication that the veteran had a chronic hearing 
loss during service or that the sensorineural hearing loss 
that is first shown many years after his discharge from active 
duty is related to an inservice event in any way.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  


ORDER

The application to reopen a previously denied claim of 
service connection for pathology of the ears is denied.  

Service connection for bilateral hearing loss is denied.  





REMAND

The veteran is also seeking service connection for a chronic 
disorder of the right knee.  Review of the service medical 
records shows that the veteran had complaints of knee pain on 
several occasions during service.  He was assessed at a 
private facility as having a right knee strain in 1993.  
While a VA compensation examination in 1997 found no knee 
pathology, later evaluations by VA, including magnetic 
resonance imaging (MRI) performed in February 2001 showed a 
right knee abnormality.  As such, it must be determined 
whether or not a relationship exists and this issue must be 
remanded for the following:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  If additional notice is 
necessary, ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  Convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Arrange for the veteran to undergo an 
orthopedic evaluation of the right knee.  
The specialist should be requested to 
render an opinion regarding whether it is 
at least as likely as not that the 
current right knee disorder is related to 
the complaints of right knee pain shown 
during service.  The claims folder should 
be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case addressing all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond to 
the supplemental statement of the case prior 
to returning the case to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


